             Case 1:18-cr-00375-RC Document 1 Filed 12/14/18 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA
                                                  Case No.
        v.
                                                  VIOLATION:
 JUSTICE SUH
                                                  18 U.S.C. § 1030(a)(5)(A) (Computer
                                                  Fraud)
        Defendant.

                                        INFORMATION

       The United States Attorney charges:

                                          COUNT ONE
                                        (Computer Fraud)

       On or about March 21, 2018, in the District of Columbia and elsewhere, the defendant,

JUSTICE SUH, knowingly caused the transmission of a program, information, code, or command,

and, as a result of such conduct, intentionally caused damage without authorization to a protected

computer (that is, a computer that falls within the meaning of Title 18 U.S.C. § 1030(e)(2)(B)),

and the offense caused a loss to one or more persons during a one-year period aggregating at least

$5,000 in value.

    (Computer Fraud, in violation of Title 18, United States Code, Sections 1030(a)(5)(A),
                                        (c)(4)(B)(i))

                                FORFEITURE ALLEGATION

       1.      Upon conviction of the offense alleged in Count One, the defendant shall forfeit to

the United States any property, real or personal, which constitutes or is derived from proceeds

traceable to this offense, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c).

       2.      If any of the property described above as being subject to forfeiture, as a result of

any act or omission of the defendant:

       a.      cannot be located upon the exercise of due diligence;
            Case 1:18-cr-00375-RC Document 1 Filed 12/14/18 Page 2 of 2



       b.      has been transferred or sold to, or deposited with, a third party;

       c.      has been placed beyond the jurisdiction of the Court;

       d.      has been substantially diminished in value; or

       e.      has been commingled with other property that cannot be divided without difficulty;

the defendant shall forfeit to the United States any other property of the defendant, up to the value

of the property described above, pursuant to 21 U.S.C. § 853(p).

(Criminal Forfeiture, pursuant to Title 18, United States Code, Section 981(a)(1)(C), Title 28,
United States Code, Section 2461(c), and Title 21, United States Code, Section 853(p))


                                                      Respectfully submitted,

                                                      JESSIE K. LIU
                                                      UNITED STATES ATTORNEY
                                                      D.C. Bar Number 472845

                                                By: _______/s/__________________
                                                     KAMIL E. SHIELDS
                                                     Assistant United States Attorney
                                                     N.Y. Bar Number 4770038
                                                     United States Attorney’s Office
                                                     555 4th Street, N.W., Room 4231
                                                     Washington, D.C. 20530
                                                     Telephone: 202-252-7507
                                                     Email: Kamil.Shields@usdoj.gov




                                                 2
